Citation Nr: 1529298	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure in the Republic of Vietnam and as secondary to service-connected diabetes mellitus and/or aortic aneurism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from August 1964 to June 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran experiences ischemic heart disease and had active military service within the territorial borders of the Republic of Vietnam.  


CONCLUSION OF LAW

Service connection for ischemic heart disease is warranted.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Also, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

However, the exclusive list of diseases which are covered by this presumption are: 
AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy (meaning transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Analysis

The Veteran contends that he currently experiences cardiac disability in the form of ischemic heart disease.  As he served in Vietnam, he is entitled to presumptive service connection for such a disorder as due to presumed exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  At issue in this case is whether such a disorder is currently experienced.  

When the Veteran initially filed his claim, he was afforded a VA examination in February 2009.  The Veteran's symptoms were reviewed, and at that time, it was noted that he did not experience coronary artery disease.  Specifically, it was noted that the Veteran did not have evidence of symptoms of orthopnea, paroxysmal nocturnal dyspnea, exertional chest pain, syncope, or near syncope.  At the time, the Veteran denied a history of coronary disease.  

Subsequent to this examination, the Veteran was granted service-connected compensation benefits for his aortic aneurism and for hypertension.  He had a surgical repair of his aorta in April 2009, and contended that because of this condition, he also experienced problems with his heart.  In his notice of disagreement, he identified a private practitioner giving him care for heart disease (Dr. K.), and stated that his heart condition continued to worsen subsequent to last VA examination. 

 Following the February 2009 VA examination, there is not much evidence of record showing treatment for a specific heart condition.  However, records received from the Social Security Administration (SSA) document that the Veteran had angina in 2011 and that, when compared to older records, he did not have such complaints in 2009 while visiting the same private medical specialists.  Further, there were complaints of fatigue in 2011, and a cardiovascular abnormality in the form of bilateral ankle edema was specifically noted to be present in August 2011.  It is noted that the Veteran was diagnosed with lung cancer at approximately the same time, so there were, potentially, several pathologies present which could explain his change in symptoms.  

At any rate, in March 2015, a private physician (Dr. K., the physician noted to be the Veteran's healthcare provider in the notice of disagreement) wrote a letter on behalf of the Veteran's claim.  This doctor noted that the Veteran was "under his care" and, specifically, that the Veteran "has ischemic heart disease."  There was no additional mention of testing or studies which would confirm such a diagnosis; however, the physician did list his title and practice address on his letterhead, and there is no reason to doubt his competency or credibility in describing his care of the Veteran's heart condition.  

Indeed, given that the Veteran has demonstrated a worsening of symptoms which, potentially, could be cardiac-related during the period of 2009-2011, and also given that he has been assessed with ischemic heart disease by a private physician, the evidence does support a finding that the current claimed disablement exists.  While the private physician's letter is somewhat cursory when compared to the earlier 2009 VA examination report, it was issued based on a treating relationship with the Veteran (i.e. the Veteran utilizes the practitioner for healthcare and did not just see him in the context of a claim for benefits).  Also, the private 2015 opinion was made following the receipt of other evidence of record which did show an increase in cardiovascular symptoms (angina, lower extremity edema) subsequent to the date of the last VA examination.  As such, the Board can conclude that the Veteran does experience ischemic heart disease.  

The Veteran's DD Form 214 documents that he served as a truck driver in the United States Army and that he was awarded the Vietnam Service Medal and Vietnam Cross of Gallantry.  Foreign service is specifically annotated, and it is clear that the Veteran did have a year of service within the territorial borders of the Republic of Vietnam.  

Given that the Veteran served in Vietnam and that the evidence of record indicates that he currently experiences ischemic heart disease, the requirements for presumptive service connection have been met on the basis of his presumed exposure to herbicide agents while serving in that country.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim is granted.  


ORDER

Entitlement to service connection for ischemic heart disease is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


